DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 22 July 2022 and 26 September 2022 have been entered.
Response to Amendment
This office action is responsive to the amendments filed on 22 July 2022 and 26 September 2022, entered pursuant to the Request for Continued Examination (RCE) filed on 03 October 2022.  As directed by the amendments: claims 1-4, 6-9, 11-14 & 16-19 have been amended, and no claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendments have overcome several (but not all) of the objections set forth in the previous final Office action, and has overcome the 35 U.S.C. 112(b) rejections set forth in the previous final Office action, however, as noted in the most recent advisory action, the amendment to claim 16 has necessitated at least one new 35 U.S.C. 112(b) rejection. 
Additionally, as noted in the most recent advisory action, while claims 7, 8 & 18 were previously objected to as allowable if re-written to overcome any 35 U.S.C. 112(b) rejections and to include all of the limitations of the base claim and any intervening claim, Applicant’s amendments have instead deleted limitations in these claims and have incorporated limitations of different scope into the corresponding base claims. As a result, the indication of allowability for these claims is withdrawn. 
Claim Objections
Claim 7 is objected to because of the following informality:
Claim 7, line 2: “the fluid pump” should read “the at least one fluid pump”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 16 establishes that claim 16 is directed to “A fluid delivery method”. However, claim 16 as amended now recites “one of a top drive or a swivel coupled between the at least one fluid pump and borehole piping within a borehole” (lines 4-5) which appears to be an apparatus limitation, rather than a method or process step, causing the claim to take on an unreasonable degree of uncertainty. In particular, the limitation does not appear to specify a particular step or action, but instead merely describes a structural feature / configuration of the system. It is not clear if the limitation in lines 4-5 was intended to establish a step of providing “one of a top drive or swivel” between the fluid pump and the borehole, or otherwise if this limitation is intended to limit the method to being performed with an apparatus having the claimed feature, etc. In either case, the scope of the claimed method is unclear. 
Claims 17-20 are rejected due to dependency on claim 16. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes et al. (US 7,123,161; hereafter Jeffryes).
Regarding claim 1, Jeffryes discloses (figs. 1 & 3) a fluid delivery system (100), comprising: 
at least one fluid pump (80) configured to pump fluid through a borehole fluid delivery system (including at least drill string 58);
a standpipe (86) configured to receive, at a first end of the standpipe (i.e., an upstream end), the pumped fluid from the at least one fluid pump (see fig. 1; col. 3, lines 55-60); 
one of a top drive or a swivel (i.e. swivel 74, though Jeffryes discloses that a top-drive system could also be used: col. 3, lines 39-47) coupled between the standpipe (86) and borehole piping (e.g. drill string 58) within a borehole (46); 
a system pulsation dampener (110) connected upstream from the one of the top drive or the swivel and configured to dampen pulsations within the pumped fluid received from the standpipe (see col. 6, lines 13-19; col. 7, lines 15-37), to facilitate signal detection for one of measurement while drilling (MWD) or logging while drilling (LWD) operations (throughout: e.g., col. 4, lines 55-62, col. 5, lines 4-9 & 16-22).

Further regarding the system pulsation dampener 110, it is noted that the applicant’s specification states “In a simple form, the system pulsation dampener device(s) may be an orifice with resistance (e.g. an orifice plate)” (para. 4, lines 9-10). Correspondingly, Jeffryes states “…reflector 110 comprises a fixed orifice plate mounted on standpipe 86.” (col. 6, lines 13-14) and further states that element 110 “also absorbs a proportion of the acoustic signal travelling through it” (col. 6, lines 16-19). As best understood then, both in view of the prior art of Jeffryes and the applicant’s interpretation of “system pulsation dampener”, element 110, comprising an orifice with resistance (e.g. an orifice plate) reads on a broad reasonable interpretation of a “system pulsation dampener” and would therefore also dampen pulsations within the pumped fluid received from the standpipe.

As set forth in MPEP § 2141.03(I), “a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) 
Additionally, as set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. 
Regarding the limitation wherein the system comprises “an entry pipe or hose for the one of the top drive or the swivel coupled to a second end of the standpipe and configured to receive the pumped fluid exiting the standpipe”, while not shown in the simplified diagrammatic fig. 1 of Jeffryes, it would have been understood by a person having ordinary skill in the art that the standpipe 86 is not directly or otherwise rigidly attached at its second, downstream end to the swivel / kelly assembly as the swivel / kelly assembly moves up and down during operation as drill pipe is run into / out of the borehole. As such, it would have been recognized that some other common elements such as a hose or other conduit portion would be located downstream of the standpipe to connect the standpipe to the swivel. For example, see fig. 1 of Huang et al. (US 7,345,594) showing a similar arrangement with a standpipe (134), a kelly hose (135), a swivel (124) and a kelly (125). 
Stated differently, even without the explicit disclosure of an entry pipe / hose in the drawing of Jeffryes, a person of ordinary skill in the relevant art would have reasonably inferred that some additional flexible hose / conduit (i.e. an entry pipe or hose) would have to be provided to couple the second, downstream end of the standpipe to the swivel / kelly assembly in an actual embodiment in order for the system to function properly. 
The examiner notes that applicant’s remarks filed 18 March 2022 appear to support the above position that one of ordinary skill in the art would recognize that fig. 1 of Jeffryes is diagrammatic and would understand that a kelly hose (i.e. an entry hose for a swivel) would ordinarily be provided between the standpipe and the swivel / Kelly arrangement (see applicant’s remarks filed 18 March 2022, page 14 line 8 – page 15).

Regarding the limitation wherein the system pulsation dampener is “connected within the entry pipe or hose”, Jeffryes discloses that while element 110 is shown located in the standpipe 86, it may instead be located with adjacent pressure sensor 92 “in other locations downstream from the pulsation dampener 84” (col. 4, lines 16-19), e.g. in another portion of the piping following the standpipe, as best understood.
It would have therefore been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of Jeffryes such that the system pulsation dampener 110 is connected within an entry pipe or hose for the one of the top drive or the swivel (e.g., in a kelly hose / pipe portion located between the standpipe and the swivel), in view of the suggestion of Jeffryes that element 110 and the associated pressure sensor may be located “in other locations downstream of the pulsation dampener 84” (i.e., other than in the standpipe) and further as obvious to try, given a finite number of possible locations downstream of the pulsation dampener 84 in such a system, with a reasonable expectation of success, especially considering that, since the swivel and Kelly rotate during operation, placing the orifice-type pulsation dampener 110 and its adjacent pressure sensor in a non-rotating location upstream of the swivel (e.g. between the standpipe and the swivel, in a kelly hose / entry hose) avoids added complexity.
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious.

Regarding claim 11, the fluid delivery system of Jeffryes (100; figs. 1 & 3), when modified as set forth in the grounds of rejection of claim 1 above such that the system pulsation dampener 110 is connected within an entry pipe or hose for the one of the top drive or the swivel (e.g., in a kelly hose / pipe portion located between the standpipe and the swivel) would, in its normal and usual operation, read on a fluid delivery method comprising: 
pumping fluid using at least one fluid pump (80); 
receiving the pumped fluid pumped by the at least one fluid pump in a standpipe (86) at a first end of the standpipe (i.e., an upstream end; see fig. 1; col. 3, lines 55-60); 
receiving fluid from a second end (i.e., a downstream end) of the standpipe at an entry pipe or hose (as described in the grounds of rejection for claim 1; not repeated for brevity) for one of a top drive or a swivel (i.e. swivel 74: see col. 3, lines 55-58; though Jeffryes discloses that a top-drive system could also be used: col. 3, lines 39-47) and transferring the received fluid to the one of the top drive or the swivel (col. 3, lines 51-62; see fig. 1); and 
dampening pulsations within the received fluid using a system pulsation dampener (110) connected within the entry pipe or hose for the one of the top drive or the swivel (as described in the grounds of rejection for claim 1; not repeated for brevity), the system pulsation dampener configured to facilitate signal detection for one of measurement while drilling (MWD) or logging while drilling (LWD) operations (throughout: e.g., col. 4, lines 55-62, col. 5, lines 4-9 & 16-22).
As a result, all of the limitations of claim 11 are met or otherwise rendered obvious.

Claims 2-4 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes as applied to claims 1 & 11, respectively, above, and further in view of Virally et al. (US 7,198,102; hereafter Virally) or, in the alternative, over Jeffryes as above and further in view of Virally and Treusch et al (US 6,848,477; hereafter Treusch).
Regarding claim 2, Jeffryes is seen as further disclosing a system pulsation dampener (84) disposed within the standpipe (see figs. 1 & 3; col. 3, lines 58-60).

To further promote compact prosecution in the event that pulsation dampener 84 is not seen as being “disposed within the standpipe” (e.g., in the event that dampener 84 is merely seen as “connected to” the standpipe), an alternative teaching in view of Treusch is provided below. 
As a preliminary matter, it is noted that Jeffryes describes dampener 82 of pulsation dampener 84 in the following manner: “It typically consists of a gas-pressurize bladder inside a rigid housing, although other configurations are employed” (col. 4, lines 26-28). In other words, Jeffryes suggests that the other forms of pulsation dampener may be used. 
Treusch teaches (fig. 1) a “conventional” pulsation dampener (10) comprising a flexible diaphragm (30) in a housing connected to a main flow pipe (20). Treusch suggests that this type of “conventional” pulsation dampener, while useful for reducing pulsations, can undesirably cause additional harmonic modes to enter the operating frequency range of the system, requiring additional mitigation measures (col. 3, lines 5-22). Instead, Treusch teaches a selection of alternative “restrictor” type pulsation dampeners (50) which may also be used in combination with internal “compliance dampers” (10) disposed directly in the main flow pipe (20; see figs. 3 & 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of Jeffryes by substituting the appendage-type pulsation dampener arrangement with an internal-type pulsation dampener arrangement (i.e. including an internal “restrictor” type and/or an internal “compliance” type dampener) in view of the teachings of Treusch, as the simple substitution of one known element (i.e. the appendage-type dampener of Jeffryes) for another (an internal dampening arrangement as taught by Treusch; e.g., in figs 3 or 7 thereof) to obtain predictable results (e.g., sufficient dampening of undesirable pulsations without introducing additional undesirable harmonic modes, as suggested by Treusch), especially considering that Jeffryes suggests that other configurations of pulsation dampeners may be used. 
If not already seen as such, the fluid delivery system as so modified would read on the additional limitation wherein the system comprises a system pulsation dampener that is disposed within the standpipe (i.e. comprising a restrictor and/or compliance type pulsation dampener disposed within the standpipe). 

 Jeffryes does not explicitly disclose the additional limitation wherein the fluid delivery system further comprises a standpipe manifold located downstream from the at least one fluid pump and configured to receive the pumped fluid from the at least one fluid pump. 
Virally teaches (figs. 6-9) various embodiments of a fluid delivery system comprising a plurality of pumps (e.g., 602a-c, 702a-c, 802a-c or 902a-c) configured to pump fluid through a borehole fluid delivery system (see fig. 1); a standpipe manifold (e.g., 707, 807 or 907) located downstream from the fluid pumps and configured to receive fluid from the fluid pumps (col. 11, lines 30-31); and a standpipe (e.g. 608, 708, 808 or 908; equivalent to 108 in fig. 1) coupled between the standpipe manifold (as shown in figs. 6-9) and borehole piping (e.g. drill string 110, shown in fig. 1) within a borehole, the standpipe configured to receive fluid pumped through the manifold by the fluid pumps (as shown in figs. 6-9) and transfer the received fluid to the borehole piping (as shown in fig. 1; see col. 2, lines 15-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system disclosed by Jeffryes to include a plurality of fluid pumps, a standpipe manifold located downstream from the fluid pumps and configured to receive fluid from the plurality of fluid pumps, such that the standpipe is coupled between the standpipe manifold and the borehole piping and configured to receive fluid pumped through the manifold by the pumps and transfer the received fluid to the borehole piping, in view of the teachings of Virally, as the use of a known technique (e.g. providing a plurality of pumps feeding into a common manifold upstream of a standpipe, as in Virally) to improve a similar apparatus (i.e. another fluid delivery system for drilling mud, as in Jeffryes) in the same way; or otherwise as the simple substitution of one known element (e.g. the original mud pump arrangement of Jeffryes) for another (the plural mud pump / common manifold arrangement of Virally) to obtain predictable results (e.g. higher pumping capacity, less downtime due to a single pump failure, etc. from utilizing multiple pumps in parallel).
When modified as above, the resulting fluid delivery system would thus comprise a standpipe manifold located downstream from the at least one fluid pump and configured to receive the pumped fluid from the at least one fluid pump, as required by the claim. 
As a result, all of the limitations of claim 2 are met or otherwise rendered obvious.


Regarding claims 3, 4, 13 & 14, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitations wherein the standpipe manifold is configured to combine the pumped fluid from the at least one fluid pump with fluid from another fluid pump (claims 3 & 13), and is configured to output a single combined fluid including the pumped fluid from the at least one fluid pump and the fluid from the other fluid pump (claims 4 & 14).
As set forth in the grounds of rejection for claim 2, Virally teaches a plurality of pumps (e.g. 702a-702c in fig. 7) and a manifold (707) configured to combine fluid from the plurality of pumps, and further configured to output a single combined fluid (to standpipe 708) from the plurality of pumps. 
As such, when the system of Jeffryes is modified to include the standpipe manifold and a plurality of pumps as taught by Virally (as set forth in the grounds of rejection for claim 2), the resulting system would read on the limitations wherein the standpipe manifold is configured to combine the pumped fluid from the at least one fluid pump with fluid from another fluid pump (claims 3 & 13), and configured to output a single combined fluid including the pumped fluid from the at least one fluid pump and the fluid from the other fluid pump (claims 4 & 14).

Regarding claim 12, the fluid delivery system of Jeffryes, when modified as set forth in the grounds of rejection of claim 2 above (i.e., to include a plurality of pumps and a standpipe manifold configured to receive fluid from the plurality of pumps and transfer the fluid to the standpipe) would, in its normal and usual operation, read on a fluid delivery method further comprising:
receiving the pumped fluid from the at least one fluid pump (i.e. at least a first pump of the plurality) at a standpipe manifold (e.g., 707, 807 or 907 as taught by Virally); and 
dampening pulsations within the pumped fluid downstream from the standpipe manifold using a system pulsation dampener disposed within the standpipe (i.e., pulsation dampener 84, either as originally presented by Jeffryes or as modified to be an internal pulsation dampener in view of Treusch, as set forth in the grounds of rejection for claim 2 above; not repeated for brevity).
As a result, all of the limitations of claim 12 are met or otherwise rendered obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes as applied to claim 1 above, and further in view of Miller (US 4,585,400).
Regarding claim 5, Jeffryes does not explicitly disclose the additional limitation wherein the system further comprises an additional pulsation dampener at an outlet of the at least one fluid pump.
Miller discloses (e.g. fig. 1) an arrangement comprising a fluid pump (10) and a pulsation dampener (20) connected at an outlet of the fluid pump. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of Jeffryes by providing an additional pulsation dampener at the outlet of the at least one fluid pump, in view of the teachings of Miller, as a combination of known prior art elements (i.e. a pulsation dampener for the outlet of a pump, as in Miller; and the fluid delivery system of Jeffryes, comprising a pump) according to known methods (i.e. as taught by Miller, placing the pulsation dampener connected at the outlet of a pump) to obtain predictable results (e.g. additional pulsation dampening of the system; reduction of possible damage from resonance between pulses of multiple pumps in a combined standpipe manifold, etc.); or otherwise as the use of a known technique (e.g. providing a pulsation dampener connected at the outlet of a pump, as in Miller) to improve a similar device (i.e. the at least one fluid pump of the fluid delivery system of Jeffryes) in the same way. 
As a result, the limitations of claim 5 are met, or otherwise rendered obvious.


Claims 6, 10, 16 & 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes or, in the alternative, over Jeffryes in view of Treusch.
Regarding claim 6, Jeffryes discloses (figs. 1 & 3) a fluid delivery system, comprising: 
at least one fluid pump (80) configured to pump fluid through a borehole fluid delivery system (including at least drill string 58); 
a standpipe (86) configured to receive, at a first end of the standpipe (i.e., an upstream end), the pumped fluid from the at least one fluid pump (see fig. 1; col. 3, lines 55-60); 
one of a top drive or a swivel (i.e. swivel 74, though Jeffryes discloses that a top-drive system could also be used: col. 3, lines 39-47) coupled between the standpipe (86) and borehole piping (e.g. drill string 58) within a borehole (46); and
two or more system pulsation dampeners (84 & 110) configured to dampen pulsations within the fluid transferred to the one of the top drive or the swivel (see below), wherein the two or more system pulsation dampeners comprise: 
a first (110) of the two or more system pulsation dampeners connected upstream from the one of the top drive or the swivel, and 
a second (84) of the two or more system pulsation dampeners disposed within the standpipe (see below).

Regarding the first system pulsation dampener 110, it is noted that the applicant’s specification states “In a simple form, the system pulsation dampener device(s) may be an orifice with resistance (e.g. an orifice plate)” (para. 4, lines 9-10). Correspondingly, Jeffryes states “…reflector 110 comprises a fixed orifice plate mounted on standpipe 86.” (col. 6, lines 13-14) and further states that element 110 “also absorbs a proportion of the acoustic signal travelling through it” (col. 6, lines 16-19). As best understood then, both in view of the prior art of Jeffryes and the applicant’s interpretation of “system pulsation dampener”, element 110, comprising an orifice with resistance (e.g. an orifice plate) reads on a broad reasonable interpretation of a “system pulsation dampener” and would therefore also dampen pulsations within the fluid transferred to the one of the top drive or the swivel. 

As set forth in MPEP § 2141.03(I), “a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) 
Additionally, as set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. 
Regarding the limitation wherein the system comprises “an entry pipe or hose for the one of the top drive or the swivel coupled to a second end of the standpipe and configured to receive the pumped fluid exiting the standpipe and transfer the received, pumped fluid to the one of the top drive or the swivel”, while not shown in the simplified diagrammatic fig. 1 of Jeffryes, it would have been understood by a person having ordinary skill in the art that the standpipe 86 is not directly or otherwise rigidly attached at its second, downstream end to the swivel / kelly assembly as the swivel / kelly assembly moves up and down during operation as drill pipe is run into / out of the borehole. As such, it would have been recognized that some other common elements such as a hose or other conduit portion would be located downstream of the standpipe to fluidly connect the standpipe to the swivel (i.e. to receive and transfer pumped fluid to the swivel). For example, see fig. 1 of Huang et al. (US 7,345,594) showing a similar arrangement with a standpipe (134), a kelly hose (135), a swivel (124) and a kelly (125). 
Stated differently, even without the explicit disclosure of an entry pipe / hose in the drawing of Jeffryes, a person of ordinary skill in the relevant art would have reasonably inferred that some additional flexible hose / conduit (i.e. an entry pipe or hose) would have to be provided to fluidly couple the second, downstream end of the standpipe to the swivel / kelly assembly in an actual embodiment in order for the system to function properly. 
The examiner notes that applicant’s remarks filed 18 March 2022 appear to support the above position that one of ordinary skill in the art would recognize that fig. 1 of Jeffryes is diagrammatic and would understand that a kelly hose (i.e. an entry hose for a swivel) would ordinarily be provided between the standpipe and the swivel / Kelly arrangement (see applicant’s remarks filed 18 March 2022, page 14 line 8 – page 15).

Regarding the limitation wherein the first of the two or more system pulsation dampeners is “in the entry pipe or hose for the one of the top drive or the swivel”, Jeffryes discloses that while element 110 is shown located in the standpipe 86, it may instead be located with adjacent pressure sensor 92 “in other locations downstream from the pulsation dampener 84” (col. 4, lines 16-19), e.g. in another portion of the piping following the standpipe, as best understood.
It would have therefore been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of Jeffryes such that the system pulsation dampener 110 is disposed in an entry pipe or hose for the top drive or the swivel (e.g., in a kelly hose / pipe portion located between the standpipe and the swivel), in view of the suggestion of Jeffryes that element 110 and the associated pressure sensor may be located “in other locations downstream of the pulsation dampener 84” (i.e., other than in the standpipe) and further as obvious to try, given a finite number of possible locations downstream of the pulsation dampener 84 in such a system, with a reasonable expectation of success, especially considering that, since the swivel and Kelly rotate during operation, placing the orifice-type pulsation dampener 110 and its adjacent pressure sensor in a non-rotating location upstream of the swivel (e.g. between the standpipe and the swivel, in a kelly hose / entry hose) avoids added complexity.

Regarding the second system pulsation dampener 84, it is noted that element 84 is explicitly referred to a pulsation dampener (col. 3, lines 58-60) and would, as understood, also dampen pulsations within the fluid transferred to the one of the top drive or swivel. 
Regarding the limitation wherein the second of the two or more system pulsations dampeners is “disposed within the standpipe”, it is noted that, as shown in figs. 1 & 3, the pulsation dampener 84 (including dampener 82) appears to be disposed in the standpipe. 
However, to promote compact prosecution in the event that pulsation dampener 84 is not seen as being “disposed within the standpipe” (e.g., in the event that dampener 84 is merely seen as “connected to” the standpipe), an alternative teaching in view of Treusch is provided below. 
As a preliminary matter, it is noted that Jeffryes describes dampener 82 of pulsation dampener 84 in the following manner: “It typically consists of a gas-pressurize bladder inside a rigid housing, although other configurations are employed” (col. 4, lines 26-28). In other words, Jeffryes suggests that the other forms of pulsation dampener may be used. 
Treusch teaches (fig. 1) a “conventional” pulsation dampener (10) comprising a flexible diaphragm (30) in a housing connected to a main flow pipe (20). Treusch suggests that this type of “conventional” pulsation dampener, while useful for reducing pulsations, can undesirably cause additional harmonic modes to enter the operating frequency range of the system, requiring additional mitigation measures (col. 3, lines 5-22). Instead, Treusch teaches a selection of alternative “restrictor” type pulsation dampeners (50) which may also be used in combination with internal “compliance dampers” (10) disposed directly in the main flow pipe (20; see figs. 3 & 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of Jeffryes by substituting the appendage-type second pulsation dampener arrangement with an internal-type pulsation dampener arrangement (i.e. including an internal “restrictor” type and/or an internal “compliance” type dampener) in view of the teachings of Treusch, as the simple substitution of one known element (i.e. the appendage-type second dampener of Jeffryes) for another (an internal dampening arrangement as taught by Treusch; e.g., in figs 3 or 7 thereof) to obtain predictable results (e.g., sufficient dampening of undesirable pulsations without introducing additional undesirable harmonic modes, as suggested by Treusch), especially considering that Jeffryes suggests that other configurations of pulsation dampeners may be used. 
The fluid delivery system as so modified would read on the additional limitation wherein the second of the two or more system pulsation dampeners is disposed within the standpipe (i.e. comprising a restrictor and/or compliance type pulsation dampener disposed within the standpipe). 
As a result, all of the limitations of claim 6 are met or otherwise rendered obvious.

Regarding claims 10 & 20, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitation wherein at least one of the two or more system pulsation dampeners (i.e., 110) comprises an orifice assembly (see fig. 3).
In particular, Jeffryes states “…reflector 110 comprises a fixed orifice plate mounted on standpipe 86.” (col. 6, lines 13-14) which, as understood, reads on “an orifice assembly”. Jeffryes further provides an example embodiment of an orifice plate comprising three openings (col. 8, lines 29-32). 



Regarding claim 16, the fluid delivery system of Jeffryes (100; figs. 1 & 3), when modified as set forth in the grounds of rejection of claim 6 above such that the system pulsation dampener 110 is in an entry pipe or hose for the top drive or the swivel (e.g., in a kelly hose / pipe portion located between the standpipe and the swivel) would, in its normal and usual operation, read on a fluid delivery method, comprising: 
pumping fluid using at least one fluid pump (80); 
receiving fluid pumped by the at least one fluid pump at a first end (i.e., an upstream end) of a standpipe (86; see fig. 1; col. 3, lines 55-60); 
one of a top drive or a swivel (i.e. swivel 74: see col. 3, lines 55-58; though Jeffryes discloses that a top-drive system could also be used: col. 3, lines 39-47) coupled between the at least one fluid pump (80) and borehole piping (e.g. drill string 58) within a borehole (46); 
transferring the received fluid from a second end (i.e., a downstream end) of the standpipe (86) to an entry pipe or hose for one of the top drive or the swivel (as described in the grounds of rejection for claim 6; not repeated for brevity; see also col. 3, lines 51-62); and 
dampening pulsations within the received fluid using two or more system pulsation dampeners (84 & 110) configured to facilitate signal detection for one of measurement while drilling (MWD) or logging while drilling (LWD) operations (throughout: e.g., col. 4, lines 55-62, col. 5, lines 4-9 & 16-22), wherein the two or more system pulsation dampeners comprise: 
a first (110) of the two or more system pulsation dampeners in the entry pipe or hose for the top drive or the swivel (as described in the grounds of rejection for claim 6; not repeated for brevity), and 
a second (84) of the two or more system pulsation dampeners disposed within the standpipe (i.e., either as originally presented by Jeffryes or as modified to be an internal pulsation dampener in view of Treusch, as set forth in the grounds of rejection for claim 6 above; not repeated for brevity).

Claims 7-9 & 17-19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes in view of Treusch as applied to claims 6 & 16, respectively, above, and further in view of Virally.
Regarding claims 7 & 17, Jeffryes does not explicitly disclose the additional limitations where the fluid delivery system further comprises a standpipe manifold located downstream from the fluid pump and configured to receive the pumped fluid from the at least one fluid pump (claim 7), such that the associated method comprises receiving fluid from the at least one fluid pump at a standpipe manifold (claim 17).
Virally teaches (figs. 6-9) various embodiments of a fluid delivery system comprising a plurality of pumps (e.g., 602a-c, 702a-c, 802a-c or 902a-c) configured to pump fluid through a borehole fluid delivery system (see fig. 1); a standpipe manifold (e.g., 707, 807 or 907) located downstream from the fluid pumps and configured to receive fluid from the fluid pumps (col. 11, lines 30-31); and a standpipe (e.g. 608, 708, 808 or 908; equivalent to 108 in fig. 1) coupled between the standpipe manifold (as shown in figs. 6-9) and borehole piping (e.g. drill string 110, shown in fig. 1) within a borehole, the standpipe configured to receive fluid pumped through the manifold by the fluid pumps (as shown in figs. 6-9) and transfer the received fluid to the borehole piping (as shown in fig. 1; see col. 2, lines 15-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system disclosed by Jeffryes to include a plurality of fluid pumps, a standpipe manifold located downstream from the fluid pumps and configured to receive fluid from the plurality of fluid pumps, such that the standpipe is coupled between the standpipe manifold and the borehole piping and configured to receive fluid pumped through the manifold by the pumps and transfer the received fluid to the borehole piping, in view of the teachings of Virally, as the use of a known technique (e.g. providing a plurality of pumps feeding into a common manifold upstream of a standpipe, as in Virally) to improve a similar apparatus (i.e. another fluid delivery system for drilling mud, as in Jeffryes) in the same way; or otherwise as the simple substitution of one known element (e.g. the original mud pump arrangement of Jeffryes) for another (the plural mud pump / common manifold arrangement of Virally) to obtain predictable results (e.g. higher pumping capacity, less downtime due to a single pump failure, etc. from utilizing multiple pumps in parallel).
When modified as above, the resulting fluid delivery system would thus further comprise a standpipe manifold located downstream from the at least one fluid pump and configured to receive the pumped fluid from the at least one fluid pump, as required by claim 7. 
The above system, in its normal and usual operation, would also read on the additional limitation of claim 17 wherein the fluid delivery method of claim 16 further comprises receiving fluid from the at least one fluid pump at a standpipe manifold. 
As a result, the limitations of claims 7 & 17 are met or are otherwise rendered obvious. 

Regarding claims 8 & 18, the fluid delivery system of Jeffryes, as modified above in view of Virally to include a plurality of pumps transferring fluid to the standpipe via a standpipe manifold, reads on the additional limitations wherein the two or more system pulsation dampeners (i.e., 84 within the standpipe, and 110 downstream from the standpipe) receive fluid from a plurality of fluid pumps including the at least one fluid pump (claim 8), and wherein the standpipe manifold receives fluid from a plurality of fluid pumps including the at least one fluid pump (claim 18; i.e., as taught by Virally, above).

Regarding claims 9 & 19, in the fluid delivery system of Jeffryes, as best understood, each of the two or more system pulsation dampeners are configured to provide pulsation dampening for all of the fluid flowing through the standpipe from the at least one pump. Additionally, Jeffryes refers to element 80 as “mud pumps” (i.e., in the plural form). However, to promote compact prosecution in the event that Jeffryes is not seen as disclosing a plurality of pumps providing fluid to the standpipe, the following teaching in view of Virally is provided. 
 Virally teaches (figs. 6-9) various embodiments of a fluid delivery system comprising a plurality of pumps (e.g., 602a-c, 702a-c, 802a-c or 902a-c) configured to pump fluid through a borehole fluid delivery system (see fig. 1); a standpipe manifold (e.g., 707, 807 or 907) located downstream from the fluid pumps and configured to receive fluid from the fluid pumps (col. 11, lines 30-31); and a standpipe (e.g. 608, 708, 808 or 908; equivalent to 108 in fig. 1) coupled between the standpipe manifold (as shown in figs. 6-9) and borehole piping (e.g. drill string 110, shown in fig. 1) within a borehole, the standpipe configured to receive fluid pumped through the manifold by the fluid pumps (as shown in figs. 6-9) and transfer the received fluid to the borehole piping (as shown in fig. 1; see col. 2, lines 15-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system disclosed by Jeffryes to include a plurality of fluid pumps, a standpipe manifold located downstream from the fluid pumps and configured to receive fluid from the plurality of fluid pumps, such that the standpipe is coupled between the standpipe manifold and the borehole piping and configured to receive fluid pumped through the manifold by the pumps and transfer the received fluid to the borehole piping, in view of the teachings of Virally, as the use of a known technique (e.g. providing a plurality of pumps feeding into a common manifold upstream of a standpipe, as in Virally) to improve a similar apparatus (i.e. another fluid delivery system for drilling mud, as in Jeffryes) in the same way; or otherwise as the simple substitution of one known element (e.g. the original mud pump arrangement of Jeffryes) for another (the plural mud pump / common manifold arrangement of Virally) to obtain predictable results (e.g. higher pumping capacity, less downtime due to a single pump failure, etc. from utilizing multiple pumps in parallel).
When modified as above, the fluid delivery system of Jeffryes would read on the additional limitation wherein the two or more pulsation dampeners (84 & 110) are configured to provide pulsation dampening for fluid from a plurality of fluid pumps (i.e. by dampening pulsations in the combined fluid flowing through the standpipe to the borehole piping via the manifold), as required by the claims.
As a result, all of the limitations of claims 9 & 19 are met or otherwise rendered obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes in view of Virally (or Virally and Treusch) as applied to claim 13 above, and further in view of Miller.
Regarding claim 15, Jeffryes does not explicitly disclose the additional limitation wherein an additional pulsation dampener is connected at an outlet of the at least one fluid pump.
Miller discloses (e.g. fig. 1) an arrangement comprising a fluid pump (10) and a pulsation dampener (20) connected at an outlet of the fluid pump. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of Jeffryes by providing an additional pulsation dampener connected at the outlet of the at least one fluid pump, in view of the teachings of Miller, as a combination of known prior art elements (i.e. a pulsation dampener for the outlet of a pump, as in Miller; and the fluid delivery system of Jeffryes, comprising a pump) according to known methods (i.e. as taught by Miller, placing the pulsation dampener connected at the outlet of a pump) to obtain predictable results (e.g. additional pulsation dampening of the system; reduction of possible damage from resonance between pulses of multiple pumps in a combined standpipe manifold, etc.); or otherwise as the use of a known technique (e.g. providing a pulsation dampener connected at the outlet of a pump, as in Miller) to improve a similar device (i.e. the at least one fluid pump of the fluid delivery system of Jeffryes) in the same way. 
As a result, the limitations of claim 15 are met, or otherwise rendered obvious.


 Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. Detailed responses to these arguments were provided in an advisory action on 25 August 2022 and remain applicable. For brevity, they are not reproduced here. Applicant’s subsequent submissions, including those filed 26 September 2022 (filed with a Notice of Appeal) and 03 October 2022 (filed with a Request for Continued Examination [RCE]), do not appear to include any additional substantive arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                            

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753